UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52498 FIRST CALIFORNIA FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-3737811 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 3027 Townsgate Road, Suite 300 Westlake Village, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 322-9655 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 29,220,893 shares of Common Stock, $0.01 par value, as of August 8, 2012 FIRST CALIFORNIA FINANCIAL GROUP, INC. QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2012 TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3 Quantitative and Qualitative Disclosures about Market Risk 63 Item 4 Controls and Procedures 64 PART II — OTHER INFORMATION Item 1 Legal Proceedings 64 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3 Defaults Upon Senior Securities 64 Item 4 Mine Safety Disclosures 64 Item 5 Other Information 64 Item 6 Exhibits 64 SIGNATURES 65 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (unaudited) (in thousands, except share and per share data) June 30, December 31, Cash and due from banks $ $ Interest bearing deposits with other banks Securities available-for-sale, at fair value Non-covered loans, net Covered loans Premises and equipment, net Non-covered foreclosed property Covered foreclosed property Goodwill Other intangibles, net FDIC shared-loss receivable Cash surrender value of life insurance Accrued interest receivable and other assets Total assets $ $ Non-interest checking $ $ Interest checking Money market and savings Certificates of deposit, under $100,000 Certificates of deposit, $100,000 and over Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances Junior subordinated debentures Deferred tax liabilities, net FDIC shared-loss liability Accrued interest payable and other liabilities Total liabilities Commitments and Contingencies (Note 12) Perpetual preferred stock; authorized 2,500,000 shares Series A - $0.01 par value, 1,000 shares issued and outstanding as of June 30, 2012 and December 31, 2011 Series C - $0.01 par value, 25,000 shares issued and outstanding as of June 30, 2012 and December 31, 2011 Common stock, $0.01 par value; authorized 100,000,000 shares; 29,267,184 shares issued at June 30, 2012 and 29,220,079 shares issued at December 31, 2011; 29,226,928 and 29,220,079 shares outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Treasury stock, 40,256 shares at cost at June 30, 2012 and no shares at December 31, 2011 ) — Retained earnings Accumulated other comprehensive income (loss) 91 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, (in thousands, except per share data) Interest and fees on loans $ Interest on securities Interest on federal funds sold and interest bearing deposits 67 Total interest income Interest on deposits Interest on borrowings Interest on junior subordinated debentures Total interest expense Net interest income before provision for loan losses Provision for non-covered loan losses Net interest income after provision for loan losses Service charges on deposit accounts and other banking-related fees Gain on sale of loans — — Net gain on sale of securities Impairment loss on securities — — ) (1,066 ) Loss on non-hedged derivatives ) — ) — Gain on acquisitions — — Other income Total noninterest income Salaries and employee benefits Premises and equipment Data processing Legal, audit, and other professional services Printing, stationery and supplies 83 Telephone Directors’ expense Advertising, marketing and business development Postage 57 65 Insurance and regulatory assessments Net loss on and expense of foreclosed property Amortization of intangible assets Other expenses Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ Preferred stock dividends $ ) $ ) $ ) $ ) Net income available to common stockholders $ Net income per common share: Basic $ Diluted $ See accompanying notes to consolidated financial statements. 4 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (unaudited) ThreemonthsendedJune30, SixmonthsendedJune30, (dollars in thousands) Other comprehensive income: Unrealized loss on interest rate cap $ ) $ ) $ ) $ ) Unrealized gain on securities available-for-sale Reclassification adjustment for gains included in net income ) Other comprehensive income, before tax Income tax expense related to items of other comprehensive income ) Other comprehensive income, net of tax Net income Comprehensive income $ See accompanying notes to consolidated financial statements. 5 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, (in thousands) Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Provision for non-covered loan losses Stock-based compensation costs Gain on acquisition — (35,202 ) Gain on sales of securities ) (490 ) Gain on sales of loans ) — Net loss on sale and valuation adjustments of non-covered foreclosed property Net gain on sale and valuation adjustments of covered foreclosed property ) ) Impairment loss on securities 28 Amortization of net premiums on securities available-for-sale Depreciation and amortization of premises and equipment Amortization of intangible assets Change in FDIC shared-loss asset ) (1,157 ) Loss/(gain) on disposal of premises and equipment 23 (150 ) Increase in cash surrender value of life insurance ) (219 ) Change in deferred taxes Increase in accrued interest receivable and other assets, net of effects of acquisition ) (11,187 ) Decrease in accrued interest payable and other liabilities, net of effects of acquisition ) (3,194 ) Net cash provided (used) by operating activities (18,593 ) Purchases of securities available-for-sale, net of effects from acquisition ) (85,858 ) Proceeds from repayments and maturities of securities available-for-sale Proceeds from sales of securities available-for-sale Net change in federal funds sold and interest bearing deposits, net of effects from acquisition ) Loan originations, purchases and principal collections, net of effects of acquisition ) Purchases of premises and equipment, net of effects of acquisition ) (1,228 ) Proceeds from sale of premises and equipment 1 Proceeds from redemption of Federal Home Loan Bank and other stock Proceeds from FDIC shared-loss asset Proceeds from sale of non-covered foreclosed property Proceeds from sale of covered foreclosed property Net cash acquired in acquisition — Net cash (used) provided by investing activities ) Net increase (decrease) in noninterest-bearing deposits, net of effects of acquisition (3,371 ) Net increase (decrease) in interest-bearing deposits, net of effects of acquisition (103,370 ) Net increase (decrease) in FHLB advances and other borrowings, net of effects of acquisition (50,415 ) Dividends paid on preferred stock ) (625 ) Purchases of treasury stock ) — Net cash provided (used) by financing activities (157,781 ) Change in cash and due from banks Cash and due from banks, beginning of period Cash and due from banks, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental disclosure of noncash items: Net change in fair value of securities available-for-sale, net of tax $ $ Net change in fair value of cash flow hedges, net of tax $ ) $ ) Non-covered loans transferred to non-covered foreclosed property $
